MEMORANDUM OPINION
NIX, Presiding Judge:
This is an original proceeding in which Ivy Lee McFadden, petitioner herein has filed an application for writ of habeas corpus.
He alleges he was coerced into entering a plea of guilty to a ten year sentence from Oklahoma County for Burglary Second Degree After Former Conviction of a Felony, and alleges he was not properly represented by counsel; and further, that he was denied his right to appeal. However, attached to the Demurrer filed by the Attorney General’s office are copies of Judgment and Sentence in two other cases in which petitioner plead guilty at the same time, and the sentences in each of those cases were to run concurrent with the ten year sentence in case #31904. Further, petitioner was represented by counsel when he entered his plea of guilty to these three charges; that the charge — after a former conviction of a felony — and petitioner’s prison record reflect that this is not his first conviction for a felony, and that he was not unfamiliar with procedure in entering his pleas of guilty; and was, in fact, receiving a much lighter sentence than if he had stood trial on all three charges. Further, the record shows that petitioner was advised of all of his constitutional rights.
The writ is accordingly denied.